rj: n 1;1 §;1'<:\
Ao 245B (Rev. 05/15/2013) Judgmem in a Criminal retry Case (Modified) 11 == .- --~<JP'agé’ 1 cfr

   

u;i

UNITED STATES DISTRICT COUR

 

SOUTI-IERN DISTRICT OF CALIFORNIA l,n, ;,:_,... -` --.;_; -;-@"
United States of America .]UDGMENT IN AlCRIMINALCASE " 7 `- l-’-"~`:~'
V_ (For Offenses Comrnitted On or After November 1, 1987)

Javier Cesar Estrella-Lemus Case Number: 3:18"mj'2220]'RBB

Douglas C. Brown
Defendant ’s Attomey

 

REGISTRATION NO. 80001298

THE DEFENDANT:
pleaded guilty to count(s) l Of Complaint

 

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of ()ffense Count Number§s)
8:1325 ILLEGAL ENTRY (Misdemeanor) l

|:l The defendant has been found not guilty on count(s)
|:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
Tll\/IE SERVED

Assessment: $10 WAIVED Fine: WAIVED

El Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|:| Court recommends defendant be deported/removed With relative, charged in case _

IT lS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances

Thursday, October 18, 20l8
Date of lmposition of Sentence

w

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

 

3:18-mj-2220l-WVG

 

